224 F.3d 1269 (11th Cir. 2000)
Blaine SHULTZ, Personal Representative for the Estate of Patricia Shultz, Plaintiff-Appellant,v.FLORIDA KEYS DIVE CENTER, INC., a Florida corporation, Gregory Hessinger, et al., Defendants-Appellees.
No. 98-5704.
United States Court of Appeals,Eleventh Circuit.
Aug. 30, 2000.Sept. 12, 2000.

Appeal from the United States District Court for the Southern District of  Florida. (No. 97-10047-CV-JCP), James C. Paine, Judge.
Before TJOFLAT, RONEY and FAY, Circuit Judges.
PER CURIAM:


1
Plaintiff Blaine Shultz sued Florida Keys Dive Center, Inc. ("Dive Center") and  its employees Gregory Hessinger and John Brady and owners Pamela Timmerman and  Thomas Timmerman for the wrongful death of his wife, Patricia Shultz, who died  of an apparent drowning while scuba diving on a trip conducted by the Dive  Center. The district court granted summary judgment for defendants, relying on a  release of liability signed by Patricia Shultz, which the court determined to be  valid under Florida law. We affirm the judgment, concluding that the district  court correctly held that the liability release is not invalidated by an  admiralty statute, 46 U.S.C. app.  183c(a) (1994). Further, we conclude that it  is not invalidated by the admiralty common law.


2
Briefly, the facts are as follows: The day before her dive, Patricia Shultz  signed a document releasing defendants from liability for all claims, even for  those arising out of negligence or gross negligence. The next day, the Dive  Center's boat, the Goody III, transported Patricia and Blaine Shultz and their  13-year-old daughter, all certified divers, to the location of their dive. Not  long after entering the water, the Shultzes surfaced, but found themselves too  far away to swim back to the Goody III. The Goody III did not pick them up  immediately, because it was waiting for other divers still in the water to  reboard. The divemaster from the Goody III swam out to help the Shultzes, but  Patricia Shultz became unconscious before she was picked up by a boat, and she  died.


3
Plaintiff filed a lawsuit in federal district court, invoking the court's  diversity jurisdiction. He claimed that defendants had been negligent in, among  other things, not warning the Shultzes of the strength of the current, not  sending the Goody III immediately to retrieve the Shultzes from the water, not  outfitting the Goody III with a small boat that could be used to pick up divers,  not bringing rescue devices to Patricia Shultz, and not being attentive to  Patricia Shultz's condition in the water. The court granted summary judgment for  defendants based upon the liability release, which it determined to be valid  under Florida law.


4
Unless the liability release signed by Patricia Shultz is invalidated under  either 46 U.S.C. app.  183c(a) or admiralty common law, the release is  unquestionably valid and bars plaintiff's claim. 46 U.S.C. app.  183c(a)  provides:


5
It shall be unlawful for the manager, agent, master, or owner of any vessel  transporting passengers between ports of the United States or between any such  port and a foreign port to insert in any rule, regulation, contract, or  agreement any provision or limitation (1) purporting, in the event of loss of  life or bodily injury arising from the negligence or fault of such owner or his  servants, to relieve such owner, master, or agent from liability, or from  liability beyond any stipulated amount, for such loss or injury, or (2)  purporting in such event to lessen, weaken, or avoid the right of any claimant  to a trial by court of competent jurisdiction on the question of liability for  such loss or injury, or the measure of damages therefor. All such provisions or  limitations contained in any such rule, regulation, contract, or agreement are  declared to be against public policy and shall be null and void and of no  effect.


6
In affirming the district court's decision that  183c(a) does not invalidate a  scuba diving release otherwise valid under state law, we follow the consistent  lead of the few cases addressing the release issue under facts similar to this  one. There are no federal appellate cases. In addition to this case, every  district court and state court presented with the issue, however, has upheld  such releases in recreational scuba diving cases such as this one, based on  either the lack of application of  183c(a) or based on a lack of admiralty  jurisdiction.


7
The release was upheld as not meeting the requirements of  183c(a) in the case  at bar and in Cutchin v. Habitat Curacao, 1999 AMC 1377, 1380-81 (S.D.Fla.1999)  and in Thompson v. ITT Sheraton Corp., No. 97-10080, at 4-7 (S.D.Fla. Feb. 2,  1999). The one case holding that  183c(a) did apply to invalidate a scuba  diving liability release involved a scuba diver who was struck by the propeller  of another boat. See Courtney v. Pacific Adventures, Inc., 5 F.Supp.2d 874,  878-80 (D.Haw.1998). The application of  183c(a) to the release in Pacific  Adventures has been criticized. See Jeffrey T. Woodruff, Please Release Me-The  Erroneous Application of 46 U.S.C.App.  183c to Scuba Diving Releases in  Courtney v. Pacific Adventures, Inc., 23 Tul. Mar. L.J. 473 (1999). Even in  Pacific Adventures, however, the court apparently would have upheld the release  in this case based on a lack of admiralty jurisdiction. The court reasoned that  the allegations "involve[d] the operation of a vessel," 5 F.Supp.2d at 878, but  then opined that if plaintiff's injuries "were related solely to scuba diving  and had no relationship to the operation or maintenance of a vessel, then there  would be no admiralty jurisdiction." 5 F.Supp.2d at 880 n. 5.


8
The district court in the case at bar relied on two other cases, which it cited  as Keith v. Knopick, CL 95-3845 AF, Palm Beach County, Florida (March 18, 1997)  and Mudry v. Captain Nemo, Case No. 94-0265(1), 2nd Cir. Hawaii (February 13,  1996), stating that they determined  183c(a) or a similar state law statute to  be inapplicable to a scuba diving liability release. Those two cases, however,  are unpublished, and have not been made available to us.


9
These cases are fact-specific. We have been cited to no case with facts similar  to this one-where the injury, an apparent drowning, resulted strictly from a  recreational scuba diving accident-that held a release such as the one here to  be invalid under  183c(a). The Goody III served only as a dive boat: it  departed the port of Tavernier in the Florida Keys, brought the divers to the  location of the dive, and after the dive returned them to Tavernier. It was not  a "vessel transporting passengers between ports of the United States or between  any such port and a foreign port." 46 U.S.C. app.  183c(a).


10
The legislative history supports the interpretation by these cases that the  statute does not cover the liability release signed by Patricia Shultz. Congress  enacted  183c(a) in 1936 to "put a stop to" practices like "providing on the  reverse side of steamship tickets that in the event of damage or injury caused  by the negligence or fault of the owner or his servants, the liability of the  owner shall be limited." H.R.Rep. No. 74-2517, at 6-7 (1936); S.Rep. No.  74-2061, at 6-7 (1936). That "practice" that Congress intended to outlaw was  much different than the practice here-requiring a signed liability release to  participate in the recreational and inherently risky activity of scuba diving.


11
The other case upholding a release under similar circumstances relied on a lack  of admiralty jurisdiction. Although state courts have jurisdiction over  admiralty cases, Borden v. Phillips, 752 So.2d 69, 72-73 (Fla.Dist.Ct.App.2000)  concluded that admiralty jurisdiction did not exist and upheld a release under  Florida law. In Borden, the diver surfaced and waived his hand in distress, but  the captain misinterpreted the signal as an "o.k." signal and detached the  emergency "tag line"-a floating rope enabling divers to pull themselves to the  boat. See 752 So.2d at 71. The court held that admiralty jurisdiction was  lacking over the wrongful death claim, because the activity at issue was scuba  diving, not boating:


12
[T]he decedent intentionally departed the [dive boat] to dive. This activity,  scuba diving, was not dependent on his passage in the [dive boat]. Further,  decedent ceased being a passenger when he entered the water. That the crew was  allegedly negligent when it failed to respond to decedent's signal did not  involve the operation or maintenance of the [dive boat], but was related solely  to the activity of scuba diving.


13
752 So.2d at 72-73. Because the court determined admiralty jurisdiction not to  exist, it did not reach the issue whether admiralty law invalidated the  liability release.


14
The district court in this case held there was admiralty jurisdiction because  "by transporting individual scuba divers from shore to dive off of a vessel, the  Defendants were performing an activity traditionally performed by vessels." We  see no reason to disturb this decision. We, of course, cannot assume without  deciding a jurisdictional issue to decide a case that would not otherwise be  before the court. See Steel Co. v. Citizens for a Better Env't, 523 U.S. 83,  93-102, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998). The question here, however, is  not whether subject matter jurisdiction is satisfied, for this case is within  the diversity jurisdiction of the federal court, but whether to apply federal  admiralty law or state law to a case within the court's jurisdiction.


15
We note, however, that the jurisdictional issue is not free from doubt. In  addition to Borden, the Florida state court case, two federal district courts  have held there to be no admiralty jurisdiction in recreational scuba diving  cases. In In re Kanoa, Inc., 872 F.Supp. 740 (D.Haw.1994), a scuba diver died  when his lungs exploded from surfacing too rapidly without breathing. Although  the dive began from a dive boat, the court held that admiralty jurisdiction did  not exist, reasoning that the "relevant activity" was scuba diving, not boat  transportation. 872 F.Supp. at 745-46. In Tancredi v. Dive Makai Charters, 823  F.Supp. 778 (D.Haw.1993), a scuba diver drowned during a dive from a dive boat.  The court held that admiralty jurisdiction was lacking over plaintiff's tort  claim, because the boat had "little, if any, impact on the events that  transpired during Tancredi's dive that led to his death." Instead, the death was  attributable to "negligent dive planning and supervision and the actions of the  dive master in taking Tancredi to unsafe levels." 823 F.Supp. at 784. But see  McClenahan v. Paradise Cruises, Ltd., 888 F.Supp. 120, 121-23 (D.Haw.1995)  (holding that admiralty jurisdiction existed in recreational scuba-type diving  case, and concluding that Kanoa, Inc. and Tancredi were overruled at least in  part by Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527,  534, 115 S.Ct. 1043, 130 L.Ed.2d 1024 (1995), a Supreme Court case not involving  recreational scuba diving).


16
Although admiralty jurisdiction has been recognized in other recreational scuba  diving cases, many of those cases are distinguishable by the role played by the  boat in causing the injuries. Admiralty jurisdiction has been held to exist  where scuba divers were struck by boats. See Neely v. Club Med Management  Servs., Inc., 63 F.3d 166, 179-80 (3rd Cir.1995) (en banc); Courtney v. Pacific  Adventures, Inc., 5 F.Supp.2d 874, 877-78 (D.Haw.1998). Admiralty jurisdiction  also existed where the dive boat crew failed to render medical assistance to a  diver after reboarding the dive boat. See Sinclair v. Soniform, Inc., 935 F.2d  599, 600-02 (3rd Cir.1991).


17
As the court did in Cutchin, 1999 AMC at 1379-81, admiralty jurisdiction was  held to exist in a case involving recreational scuba diving, despite the absence  of direct involvement of a boat. See Kuntz v. Windjammer "Barefoot" Cruises,  Ltd., 573 F.Supp. 1277, 1280 (W.D.Pa.1983). Admiralty jurisdiction also existed  where the dive boat crew failed to render medical assistance to a diver after  reboarding the dive boat. See Sinclair v. Soniform, Inc., 935 F.2d 599, 600-02  (3rd Cir.1991).


18
Based on admiralty jurisdiction of the tort claim, plaintiff makes the  additional argument on appeal that the liability release is invalid under  admiralty common law. The district court did not address this argument, in which  plaintiff relies on our statement in Kornberg v. Carnival Cruise Lines, Inc.,  741 F.2d 1332, 1335 (11th Cir.1984), that "[a] sea carrier's ability to disclaim  its responsibilities is not unlimited." The vessels in Kornberg and in the other  cases cited by plaintiff, however, were common carriers-e.g., ferries, ocean  liners, or cruise ships. See Kornberg, 741 F.2d at 1333; Liverpool and Great W.  Steam Co. v. Phenix Ins. Co., 129 U.S. 397, 437, 9 S.Ct. 469, 32 L.Ed. 788  (1889); The Arabic, 50 F.2d 96, 97-99 (2d Cir.1931); The Oregon, 133 F. 609, 610  (9th Cir.1904); Lawlor v. Incres Nassau Steamship Line, Inc., 161 F.Supp. 764,  765 (D.Mass.1958); Beane v. Royal Caribbean Cruise Lines, Inc., No. CIV. A.  91-565 (E.D.La. May 22, 1992). Plaintiff does not contend that the Dive Center  was a common carrier. The Dive Center's business was scuba diving, not general  transportation. No court, as far as we have been informed, has ever relied upon  federal common law to invalidate a liability release for scuba diving, even  where the scuba diving involved the use of a dive boat. The federal common law's  limitation on common carrier liability releases does not extend to the liability  release signed by Patricia Shultz.


19
Since no principle of federal law governs the validity of the liability release  signed by Patricia Shultz, state law applies, unless the application of state  law would "frustrate national interests in having uniformity in admiralty law."  Coastal Fuels Mktg., Inc. v. Florida Express Shipping Co., 207 F.3d 1247, 1251  (11th Cir.2000). Plaintiff does not argue that state law is precluded for that  reason. Therefore, the district court correctly applied Florida law, under which  there is no dispute that the liability release signed by Patricia Shultz is  valid and bars plaintiff's claim. See, e.g., Theis v. J&J Racing Promotions, 571  So.2d 92, 93-94 (Fla.Dist.Ct.App.1990).


20
There was no error in granting summary judgment based upon the release of  liability signed by Patricia Shultz.

AFFIRMED